Title: To George Washington from James Hill, 14 May 1772
From: Hill, James
To: Washington, George



Sir
Yorke County 14th May 1772

On my way to Rockahock the 9th of this Instant I met with Colo. Bassett with your letter & instructions to Receive some money for You I made all the dispatch I coud back & have waited on all the gent. you Directed, & received from Colo. Geo. Brook Executor to Mr Phillip Claiborne 14£ the 11th of this Inst. of Mr William Dandridge Junr for Mr Willm Dandridge Senr £22.0.5d. the 13th, & of Mr Thomas Prosser £7.5.9 the 13th & have ⟨seen⟩ Augustine Seaton & he told me he Expected the mony Had been Paid Long ago by Colo. Moore & believe there is but Little chance to Get any at all from him, & Mr Foster I went to him from Rockahock & he coud not Pay the Hole till New Kent Co[ur]t & have sent to C[our]t But have not had the returns yet, as it was out of my Power to go up myself Colo. Basset has paid me 400£ & I have Paid Jackson off & have Taken a Rect on the Back of the Note of Hand in full & Stopd the 50£

for Chrosia Graves which will pay him immediately—I have not made Sail of But very little of the corne for the Easten shore Vessels run over & sold at 14/ & Didnot care to take less then 15 for what I had which will not be Near so much as I expected for the Spring Proving so very Backward & the weather so cold & the fodder has been out Ever Since you went away at Every Plantation was oblige to Keep the Stocks up upon Corne & have Lossd but few Below & not many above they have Destroyed a good deel of corne—the Seins at Rockahock Rented for 90£ which was £7.10 for Every man that took a day & made out his Gang I expected when you was down the Seins would hire at £9 instead of 7£ 10 But when I went up the People woud not Give it & Recd all the money to £3 which I lookd upon to be bad & woud not be concernd with it—The fellow that always run away in Mr Vollentines time is gone of again his Name is Will Shagg & I have not Struck him a blow since I Lived on the Place I wish you woud agree to sell him I was offerd £80 By Jackson cash if he coud be Got, for him.
I have Hired a man to worke with Carpenters at a very high Price I coud not get a young man for Less then 30 od[d] Pounds & I had an Extrodinary carriter of this man & he formerly workd in the Estate his name is Roger Tandey I coud not get him for Less then 45£ a year tho we are not confined to Each other for more then 6 Months tho think it a very High Price but applyed to Several Good Judges & they advised me to give it rather then a young man at 30£ tho woud not agree for More then 6 month’s, & if you disapprove of it Believe I may Get of Sooner for he ant fond of takeing that his Price was 50£ he at last fell to 45 & he woud not confine him Self for more then 6 months—I have Purchased a horse of the Miller at 9£ for a worke Horse at Mill Quarter & think worke Horsees are much wantg in the Estate but they are so Excessive deer there is no such thing as Purchaseing Down with us if its in your Power to Purchase on Reasonable Terms with you shoud be much oblige to you to Purchase one or two by the fall as I immagine they dont sell so deer up the country as they do below—in regard to our Crops there appears to be aplenty of Plants but the weather Proveing very Dry & Cool the fly destroys them very fast & at Rockahock they are Very Backward they have not worke Horses Enough for that Plantation as I think it an Extrodinary Place for

Grain you desired to enquire what Mr Vollentine did with your Horseses upon brakg up your Plantations he sold one to a man that ant worth one farthing & dont think it worth while to bring Suit for not one friend he has will be his Securety & he has Parted with the Horse his Name is Wm Blasingham Mr Vollentine has taken his Note of Hand & I offerd if he woud Give Securety I woud wait 6 months but he cant get any one to undertake Mr Lyon applyd to me to Know what to do with Frazier as the Suit abates on Mr Vollentines death as the Bond was taken in his Name & the Exrs wants to Assign it to me but I woud not be concernd without yr Instructions for if the Suit had not abated the money might a been got for since his death Trimbles is gone off by the bond ⟨beening⟩ taken in his Name that if youl Please to write to me your advise I will follow your Instructions but Shant be concernd with the Bond untel I hear from you; & Mr Lyons desires to know what you’l have done in it from your Mo. Hble Servt

James Hill

